Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Patent Application No. 15/390355, filed
December 23, 2016, now U.S. Patent No. 10,543,047, which is a continuation of U.S. Patent Application No. 13/839,967, filed March 15, 2013, now abandoned.

Terminal Disclaimer
The terminal disclaimer filed on January 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,543,047 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 allowed.
Reis et al. (US 2010/0175701, cited in the IDS filed on 02/28,2020) discloses a robotic system ([0002]) comprising: a first instrument comprising an elongate member (103 as shown in Figs. 11A-11C, [0079]-[0080]) and a splayer (splayer located inside housing 102 as shown in Fig. 8D and [0071]; or [0080]: “a pair of splayers or drive mechanism 104 each able to rotate and axially translate relative to one another as well as an RCM 16 (in this case the RCM is underneath a drape 192) where the first mechanism 104 controls a medical tool 102 8Dextending through a catheter 103 coupled to a second mechanism 104. In this variation, the distal portion of the catheter 103 is shown curved ("S" shaped; i.e., a flexible distal portion). Typically, the distal portion of the catheter 103 extends within the anatomy of a patient. The second drive mechanism 104 coupled to the catheter 103 navigates the catheter 103 to the desired site. The first drive mechanism 104 controls a medical tool or device 102 that can exit from the distal end of the catheter 103 and can access the intended target site.”)  coupled to a proximal end of the first elongate member, the splayer being positioned along a first axis (Fig. 11A); a manipulator defining a feed axis along which the first elongate member is insertable into and retractable from a patient, wherein the manipulator comprises a drive mechanism configured to hold and propel the elongate member (attention is directed to Figs. 9B and 11C and [0073] and [0080]. Fig. 11C. In [0073] Reis discloses “FIG. 9B illustrates a schematic view of an RCM 16 having two bays 90 each housing a medical tool 102. As shown by arrow 170 the medical tools can move in an axial direction along the RCM 16 relative to one another. Alternatively, or in addition, the tools 102 can rotate relative to one another as indicated by arrows 172, and 174. As discussed above, placement of the motors directly beneath the medical tool 102 facilitates the ability to rotate the tools relative to each other. In addition, the entire RCM 16 can be rotated (as well as moved) with the tools 102”. The RCM 16 as disclosed by Reis has been interpreted by examiner as “a manipulator”. Fig. 9B and 11C shows RCM has a feed axis 170.
There is no art of record alone or in combination that teaches of a robotic system that includes the combination of recited limitations in claim 21. The art of record alone or in combination did not teach a medical instrument comprising an elongate member configured for insertion into a patient; a splayer coupled to a first portion of the elongate member, the splayer configured to articulate a distal end of the elongate member; and especially, a manipulator comprising drive wheels configured to axially translate the 
There is no art of record alone or in combination that teaches of a method that includes the combination of recited limitations in claim 32. The art of record alone or in combination did not teach articulating a distal end of an elongate member of a medical instrument with a splayer; and axially translating the elongate member along a feed axis to insert and retract the elongate member within a patient with drive wheels of a manipulator; and especially, wherein the splayer and the manipulator are oriented such that the elongate member bends and follows a non-linear path between the splayer and the manipulator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771